DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2022 has been entered.


Application Status and Restriction/Election
Applicant’s amendment filed September 7, 2022, canceling claims 3-6 and amending claims 1 and 7 is acknowledged.  

In view of applicant’s cancellation of claims directed to binding protein inhibitors, antibodies and antibody fragments and limiting the inhibitors of FANCM, BLM and BRCA1 to siRNA inhibitors, the species restriction for inhibitor type is withdrawn.  

Applicant previously elected the combination of FANCM and BRCA1 inhibition for examination on the merits (See Remarks filed January 12, 2022, page 3).  In the previous office action mailed June 15, 2022, the examiner indicated that the combination of FANCM and BRCA1 siRNAs for inhibiting replication of ALT cells would have been nonobvious.  A reconsideration of applicants’ proffered data of nonobviousness as it regards a combination of siFANCM and siBLM-1, however, included a reconsideration of the siFANCM/siBRCA1 data.  In reevaluating the data, the examiner has determined that the obviousness rejection set forth starting at page 3 of the February 8, 2022, Office action with respect to the FANCM/BRCA1 combination must be reimposed.  A full explanation follows the rejections in the Response to Arguments.

The June 15, 2022, Office action considered both FANCM/BRCA1 and FANCM/BLM.  As such, examination will continue to consider both.  The search for inhibitor combination has been extended to consider the combination of FANCM and BLM siRNA in cancerous and generic ALT cells.

Response to Arguments
Applicant argues that limiting the inhibitors to siRNA inhibitors overcomes the previous 112(a) rejection (Remarks, page 4).  This argument has been fully considered and is persuasive.  The rejection of claims 1-2 under 35 USC 112(a) is withdrawn.

Applicants argue that if BLM and FANCM siRNA inhibitors had been searched in ALT cells, then the combination would have also been searched in the subset of ALT cancer cells (Remarks, page 5, ¶1).  This argument has been fully considered but is not persuasive.  First, the previous two office actions were directed to the elected species combination of BRCA1/FANCM.  Although the species restriction for the type of inhibitor (e.g., siRNA vs antibody) had been withdrawn, the inhibitor combination species restriction had not been withdrawn.  The combination of BLM/FANCM siRNA had not been fully searched, especially with the added limitation of ALT cancer cells.  The record does not indicate that all ALT cells are cancer cells.  An additional search was required to determine if the references that taught BLM siRNA in ALT cells, did so specifically in ALT cancer cells.

Further to the reconsideration of the declaration evidence, the objection to claims 4 and 7 as being allowable if rewritten in independent form including all the limitations of the base claims was premature because BLM/FANCM siRNA combination had not been fully searched in light of the remaining restriction requirement.  In view of newly found prior art that teaches BLM siRNA, cited below, the combination of BLM and FANCM siRNA would have been obvious as outlined below.  The evidence in the Declaration filed May 9, 2022 is addressed in paragraphs 20 and 25 below. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites contacting ALT cells with (i) an siRNA inhibitor of FANCM and (ii) an siRNA inhibitor of BRCA1 and/or an siRNA inhibitor of BLM” in lines 2-4.  From lines 2-4, the claim is interpreted to encompass the following siRNA inhibitor combinations: FANCM+BRCA1, FANCM+BLM, and FANCM+BRCA1+BLM.  However, claim 1 also recites “each of (i) and (ii) being administered in an amount sufficient to inhibit FANCM, BRCA1, and BLM, respectively” in lines 4-5, which can be interpreted as requiring all three siRNA inhibitors because “respectively” after a list of three items reasonably means that all three items on that list are relevant.  Therefore, it is unclear from the claims whether both BLM and BRCA1 inhibitors are required or alternatively just BLM or BRCA1 is required.  It is also unclear which amounts are within the claim scope and which are not.
Claims 2 and 7 are rejected as being dependent from claim 1 and not remedying the indefiniteness.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Combination of FANCM and BLM—Newly Imposed After Further Search
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Murshedi (Fathiya Al Murshedi, Role of FANCM in Telomere Maintenance in Alternative Lengthening of Telomeres (ALT) Human Cells (2010). A thesis submitted in conformity with the requirements for the degree of Master of Science. Retrieved from Internet [retrieved Feb 3, 2022]) in view of Temime-Smaali (Temime-Smaali et al., EMBO Journal (2008), 27: 1513-1524).  This rejection addresses the embodiment of claim 1 in which the ALT cells are contacted with an siRNA inhibitor of FANCM and an siRNA inhibitor of BLM.

Murshedi teaches telomere length is a determinant of cell senescence, apoptosis, death or immortality (Figure 1-2).  Murshedi teaches that telomerase-negative cells maintain their telomere length through an "Alternative Lengthening of Telomeres" mechanism and thus are known as ALT cells (Section 1.1.5, ¶2).  Murshedi teaches that cell lines WI38-VA13/2RA and GM00847 are ALT cells (Section 2.2.1.2).  Murshedi also teaches treating (i.e. contacting) the cells with FANCM siRNA (Section 2.2.5).  Murshedi teaches that knockdown of FANCM using siRNA resulted in decreased cell growth and increased cell death (i.e. inhibition of replication) in WI38-VA13/2RA and GM00847 ALT cells (Section 2.3.3.1).  Murshedi also teaches that the siRNA was administered in sufficient amount to lower the expression (i.e. amount sufficient to inhibit) FANCM (Figure 2-7).  Murshedi teaches that BLM functions as a helicase and functions in homologous recombination (Tables 1-2).  Murshedi teaches BLM dysfunction leads to shorter telomeres (Table 1).  Murshedi teaches BLM is present at telomeres in ALT cells and its overexpression lengthens telomeres (page 20, ¶1).  Murshedi teaches FANCM co-purifies with the BLM complex (page 30, ¶3).  Murshedi suggests that the BLM helicase complex may work together with the FA core complex, which includes FANCM, to restart stalled DNA replication forks (page 31, ¶1; Figure 1-6).  Murshedi teaches that the double knockdown of FANCM and BLM “should be performed” (page 66, ¶1).
Murshedi does not teach contacting ALT cells with an siRNA inhibitor of BLM.
Temime-Smaali teaches BLM functions in Holliday junction resolution (page 1513, ¶2).  Temime-Smaali teaches BLM localizes to ALT-associated PML bodies in ALT cells (page 1514, ¶2).  Temime-Smaali teaches U2OS, WI38-VA13 and MRC5-V1 are ALT cell lines (page 1514, ¶5).  Temime-Smaali teaches BLM depletion by siRNA significantly reduced the growth of U2OS cells (i.e., inhibited the replication of ALT cells) (page 1519, ¶1; Figure 9B).   Murshedi teaches that the siRNA was administered in sufficient amount to lower the expression of BLM (i.e. amount sufficient to inhibit) (Figure 9A).  
It would have been obvious to one skilled in the art before the invention was effectively filed to have combined Murshedi’s FANCM siRNA inhibitor and Temime-Smaali’s BLM siRNA inhibitor for inhibiting the replication of ALT cells.  It would have amounted to the simple combination of known inhibitors of ALT cell replication in known ways to yield predictable results.  Both Murshedi and Temime-Smaali teach the inhibition of ALT cell replication by using siRNA inhibitors.  Thus, it would have been entirely predictable that inhibiting the expression of both FANCM and BLM would have also inhibited the replication of ALT cells.  One would have been motivated to combine the siRNA inhibitors because Murshedi teaches that BLM also plays a role in telomere maintenance, which in turn is a determinant of cell senescence, apoptosis, death or immortality (Figure 1-2).  Additionally, Murshedi explicitly suggests the double knockdown of BLM and FANCM.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Murshedi (Fathiya Al Murshedi, Role of FANCM in Telomere Maintenance in Alternative Lengthening of Telomeres (ALT) Human Cells (2010). A thesis submitted in conformity with the requirements for the degree of Master of Science. Retrieved from Internet [retrieved Feb 3, 2022]) and Temime-Smaali (Temime-Smaali et al., EMBO Journal (2008), 27: 1513-1524) as applied above for claim 1, in further view of Henson (Henson et al., Alternative lengthening of telomeres in mammalian cells. Oncogene (2002) 21, 598-610).  This rejection addresses the embodiment of claim 1 in which the ALT cells are contacted with an siRNA inhibitor of FANCM and an siRNA inhibitor of BLM.

The teachings of Murshedi and Temime-Smaali are recited above and applied as for claim 1.  
Murshedi and Temime-Smaali do not teach if the WI38-VA13/2RA, GM00847, MRC5-V1 or U2OS cells are cancer cells.  
Henson teaches U2OS cells are osteosarcoma cells (i.e. cancer cells) (Table 1).  Henson also teaches WI38-VA13/2RA cells have been transformed (i.e. made cancerous) with SV40 (Table 1).  Henson also teaches that many ALT cell types are either derived from cancer cells in vivo or have been transformed in vitro (Table 1).
It would have been obvious to one skilled in the art before the effectively filing date of the claimed invention to have combined the BLM and FANCM siRNA inhibitors in cancer ALT cells.  It would have amounted to a simple combination of known cells and siRNA inhibitors by known means.  One would have been motivated to do so to determine if the combination would slow cancer cell progression.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Murshedi (Fathiya Al Murshedi, Role of FANCM in Telomere Maintenance in Alternative Lengthening of Telomeres (ALT) Human Cells (2010). A thesis submitted in conformity with the requirements for the degree of Master of Science. Retrieved from Internet [retrieved Feb 3, 2022]) and Temime-Smaali (Temime-Smaali et al., EMBO Journal (2008), 27: 1513-1524) as applied above for claim 1, in further view of Malhotra (Malhotra et al., Expert Opinion on Drug Discovery (2011), 6(3): 269-289).  This rejection addresses the embodiment of claim 1 in which the ALT cells are contacted with an siRNA inhibitor of FANCM and an siRNA inhibitor of BLM.

The teachings of Murshedi and Temime-Smaali are recited above and applied as for claim 1.  Murshedi additionally teaches the oligo-ribonucleotide FANCM siRNA is AGACAUCGCUGAAUUUAAA, which is 19 nucleotides (Section 2.2.5).  Temime-Smaali additionally teaches the BLM siRNAs were ordered from Dharmacon.
Temime-Smaali does not teach how many nucleotides were in the siRNA BLM molecule.
Malhotra teaches design rules for siRNAs (Abstract).  Malhotra teaches “The most effective siRNAs are found to be synthetic RNA duplexes with a length of 25 - 30 nucleotides.” (Page 270, ¶3).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used siRNA molecules that consisted of 19-27 nucleotides.  It would have amounted to designing siRNAs to known targets using known siRNA design rules.  One skilled in the art would have had a reasonable expectation that siRNA molecules of 19-27 nucleotides could inhibit BLM and FANCM because Murshedi demonstrates inhibiting FANCM with a 19-nucleotide siRNA.  Additionally, Malhotra teaches that siRNA molecules of 25, 26 and 27 nucleotides are very effective.   


Response to Arguments and Declaration:  Combination of FANCM and BLM—Newly Imposed After Further Search
In the Declaration and Remarks filed May 9, 2022, Applicant presents evidence and argues that the combination of BLM siRNA and FANCM siRNA is not obvious because the combination gives unexpected results (Declaration, ¶8-11, Figure 2 and Table 2).  This argument has been fully considered but is not persuasive.  Treating ALT cells with siRNA targeted to BLM or FANCM separately resulted in a 55% and 68% reduction in cell viability (Table 2).  Treating cells with the combination of BLM and FANCM siRNAs resulted in 81% reduction in cell viability.  MPEP 716.02(a) states “a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected.  Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage.  Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).”  See MPEP 716.02(a).  In this case, the combination of BLM and FANCM inhibition exhibits less than an additive result.  Furthermore, a decrease in cell viability using the combination of BLM and FANCM siRNA would have been expected because of prior evidence showing their involvement in the same telomerase-extending pathway.  Therefore, the evidence in the Declaration is not sufficient to overcome the prima facie case of obviousness detailed above. 



Combination of FANCM and BRCA1—Reimposed After Further Consideration of Declaration Evidence
Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Murshedi (Fathiya Al Murshedi, Role of FANCM in Telomere Maintenance in Alternative Lengthening of Telomeres (ALT) Human Cells (2010). A thesis submitted in conformity with the requirements for the degree of Master of Science. Retrieved from Internet [retrieved Feb 3, 2022]) in view of Gao (Gao et al., Journals of Gerontology: Biological Sciences (2015), 701–713, published April 18, 2014), Henson (Henson et al., Oncogene (2002) 21, 598-610) and Ono (Ono et al., PLOS ONE (2013), 8(4), e62305, 1-12).  This rejection addresses the embodiment of claim 1 in which the ALT cells are contacted with an siRNA inhibitor of FANCM and an siRNA inhibitor of BRCA1

Regarding claim 1, Murshedi teaches telomere length is a determinant of cell senescence, apoptosis, death or immortality (Figure 1-2).  Murshedi teaches that telomerase-negative cells maintain their telomere length through an “Alternative Lengthening of Telomeres” mechanism and thus are known as ALT cells (Section 1.1.5, ¶2).  Murshedi teaches that the cell line WI38-VA13/2RA and GM00847 are ALT cells (Section 2.2.1.2).  Murshedi also teaches treating (i.e. contacting) the cells with FANCM siRNA (Section 2.2.5).  Murshedi teaches that knockdown of FANCM using siRNA resulted in decreased cell growth and increased cell death (i.e. inhibition of replication) in WI38-VA13/2RA and GM00847 ALT cells (Section 2.3.3.1).  Murshedi also teaches that the siRNA was administered in sufficient amount to lower the expression of FANCM (i.e., amount sufficient to inhibit) (Figure 2-7).  Murshedi teaches that BRCA1 is present at telomeres and that knockout of BRCA1 in T cells results in telomere erosion and shortening (Section 1.1.3).  Murshedi also teaches the signaling and protein interaction network involving BRCA1 and FA protein complex, which includes FANCM (Figure 1-6).  Murshedi teaches that both the FA complex and BRCA1 can lead to ubiquitination of the ID complex, which then promotes translesion bypass (Figure 1-6).
Murshedi does not teach contacting ALT cells with a BRCA1 siRNA inhibitor.  
Gao teaches transfecting (i.e., contacting) human U2OS cells with an expression vector encoding shRNA targeted against BRCA1 results in reduced expression of BRCA1 (i.e., administered in an amount sufficient to inhibit) (page 702, column 2, ¶1; Fig 2B).  Gao also teaches that U2OS cells transfected with BRCA1 shRNA were induced into senescence (i.e., replication inhibition) (page 703, column 2, ¶3) and demonstrated a pancytoplasmic shift in mortalin staining (Fig 2C), which is correlated with cell senescence (page 702, column 1, ¶2). Gao also teaches treatment of BRCA1 shRNA results in US2O cells with increased senescence-association (SA)--Gal staining (Fig 2D).   Gao also teaches the BRCA1 shRNA treatment increased expression of p16INK4A (Fig 3E), which is associated with reduced cell viability (Fig 4A-B) and growth arrest (i.e. replication inhibition) (Fig 5). Gao is silent on whether U2OS cells are ALT cells.
Henson teaches U2OS cells are human ALT cells and that they were first described as ALT cells in 1997 (Table 1).  
Ono teaches the relationship between shRNA and siRNA and indicates that shRNA is a means to deliver siRNA to cells (Figure 6).  Ono teaches that in siRNA, dsRNA oligos are processed into single stranded siRNA. Ono also teaches shRNA is delivered to cells as a DNA plasmid, expressed from the plasmid in cells, and then processed into dsRNA, which is then processed into siRNA (Figure 6).
It would have been obvious to one skilled in the art to combine an FANCM siRNA inhibitor and a BRCA1 siRNA inhibitor for inhibiting the replication of ALT cells.  It would have amounted to a simple combination of known inhibitors of ALT cell replication in known ways to yield predictable results.  Murshedi and Gao are both directed to inhibiting replication of ALT cells using interfering RNAs.  Murshedi teaches inhibition of FANCM expression inhibits growth in two ALT cell types.  Similarly, Gao teaches inhibition of BRCA1 expression is associated with markers of cell senescence and growth inhibition, and induces senescence in a third ALT cell type.  Thus, it would have been entirely predictable that inhibiting the expression of both FANCM and BRCA1 would also inhibit the replication of ALT cells.  One would have been motivated to contact the ALT cells of Murshedi with both FANCM siRNA and BRCA1 siRNA because Murshedi teaches that BRCA1 also plays a role in telomere maintenance, which in turn is a determinant of cell senescence, apoptosis, death or immortality (Figure 1-2).  Because Ono teaches that the shRNA of Gao would have been processed into siRNA for the purposes of inhibiting gene expression, it would have been entirely predictable that a BRCA1 siRNA would also knock down expression of BRCA1 similar to the BRCA1 shRNA in Gao.

Regarding claim 2, Gao teaches U2OS are osteogenic sarcoma cells (i.e., cancer) (page 702, column 2, first line).  Henson teaches WI38-VA13/2RA cells have been transformed with SV40 (i.e. made cancerous) (Table 1).  Henson also teaches that many ALT cell types are either derived from cancer cells in vivo or have been transformed in vitro (Table 1).

Regarding claim 7, Murshedi teaches the oligo-ribonucleotide FANCM siRNA is AGACAUCGCUGAAUUUAAA, which is 19 nucleotides (Section 2.2.5).  Gao is silent on the length of the shRNA-processed molecule.  However, it would have been obvious to use a BRCA1 siRNA that is between 19-27 nucleotides as it would have amounted to a combination of known elements to yield predictable results of BRCA1 inhibition and subsequent inhibition of replication.  siRNA molecules of 19 nucleotides were known to inhibit expression of their target gene, as taught my Murshedi.  Since Gao teaches BRCA1 shRNA reduces BRCA1 expression and Ono teaches shRNA is processed to siRNAs, one skilled in the art would predict a BRCA1 siRNA of 19 nucleotides would inhibit BRCA1 expression.


Response to Arguments and Declaration: Combination of FANCM and BRCA1 — Reimposed After Further Consideration of Declaration Evidence
In the Declaration filed May 9, 2022, Applicants provide evidence that the depletion of FANCM together with the depletion of BRCA1 has a greater effect than the sum of depleting FANCM or BRCA1 alone.  In Remarks filed May 9, 2022, Applicants argue that this evidence indicates that the combination of inhibitors is nonobvious because the combination yields surprising results (Remarks, page 3; Declaration Tables 1-2, Figures 1-2 and ¶11).  This argument and the evidence in the Declaration have been fully considered but are not persuasive.  
FANCM and BRCA1 are well-known proteins that help promote cell division through DNA repair or translesion bypass as indicated both in Murshedi and Gao.  Figure 1-6 of Murshedi is adapted from a 2007 Nature Genetics review of the FA and BRCA proteins in DNA repair.  The figure indicates that BRCA1 and FANCM contribute to DNA repair by homologous recombination or translesion bypass, both of which would allow the cells to replicate DNA and continue to divide.  Figure 1-6 further indicates that FANCM and BRCA1, at least in part, promote the cell cycle independently of each other.  Figure 1-6 shows that the core FA complex, of which FANCM is a member, and BRCA1 independently promote ID complex ubiquitination, which then promotes translesion bypass.  Furthermore, the FA complex can independently promote homologous recombination (Figure 1-6, legend).  
One skilled in the art would predict that when proteins function in parallel pathways or can independently lead to the same outcome (i.e., ID complex ubiquitination and translesion bypass), the proteins could compensate for the other.  From Figure 1-6, one skilled in the art would predict that when BRCA1 is reduced, signaling from the FA core would still be able to promote ID ubiquitination leading to translesion bypass or promote homologous recombination on its own. Conversely, if the FA core was reduced by limiting the levels of FANCM, BRCA1 would still be able to promote ID ubiquitination leading to translesion bypass.  It is not surprising then that when only FANCM levels or only BRCA1 levels are reduced there is only a slight reduction in cell viability because the alternate pathway is still present to promote cell division either by homologous recombination or translesion bypass.  One skilled in the art would also likely predict that if both the FANCM and BRCA1 were reduced, overall ID ubiquitination would be reduced, leading to less translesion bypass, and less direct FA core-mediated homologous recombination.  Therefore, it is also not surprising that when both BRCA1 and FANCM are reduced, cell division drastically decreases as both pathways that allow cells to either repair or bypass DNA damage have been attenuated.  Given the two pathways that promote cell division rely on either BRCA1 or FANCM or both, one skilled in the art would have predicted that knocking down both pathways would have resulted in a greater reduction in cell viability than the sum of reduction observed when only one pathway was attenuated.


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600